Appeal by the *929defendant from a judgment of the County Court, Putnam County (Rooney, J.), rendered April 16, 2008, convicting him of arson in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492-493 [2008]; People v Finger, 95 NY2d .894, 895 [2000]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Skinner, 162 AD2d 480 [1990]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s contention regarding any error in the admission of certain testimony of the fire investigator was not preserved for appellate review and, in any event, does not require reversal (see People v Goldberg, 215 AD2d 402 [1995]; People v Maldonado, 157 AD2d 674 [1990]).
The defendant was not denied the effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]).
The County Court properly denied, without a hearing, the defendant’s motion to set aside the verdict pursuant to CPL 330.30 (2), based upon alleged juror misconduct (see People v Maragh, 94 NY2d 569 [2000]; People v South, 47 AD3d 734 [2008]). Dillon, J.P., Florio, Balkin and Leventhal, JJ., concur.